Citation Nr: 1501733	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-15 035 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue entitlement to a total disability rating based on individual unemployability (TDIU) (raised in the context of the initial disability rating claim) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records, private treatment records, and VA medical records identified by the Veteran as relevant to the appeal.  The RO requested VA treatment records from VA Oakland Outpatient Clinic.  However, the facility indicated in May 2010 that they had no records which were responsive to the request.  The Veteran has not identified any other relevant records that should be obtained aside from the evidence already in the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  In addition to obtaining records, the RO provided the Veteran a VA examination in February 2009.  The Board finds that the VA examination is adequate, as it was based on consideration of the Veteran's prior medical history, and described his PTSD in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In an April 2009 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned, effective June 13, 2008.  The Veteran seeks a higher evaluation for his service connected PTSD.  

The Veteran was afforded a VA examination in February 2009.  The Veteran complained of severe anxiety, racing heart, feelings of impending doom, nightmares, outbursts of irritability, anger, sleep problems, exaggerated startle response, hypervigilance, feelings of detachment, and diminished participation in significant activities. 

With regard to his family and social history, the Veteran reported that his relationship with his parents was non-existent.  He has one brother and he described their relationship as "distant" with "little contact."  The Veteran reported that he is currently married with two children.  He stated that his marriage is "loving" and that his relationships with his children are "good."

The Veteran reported that his PTSD symptoms present major changes to his daily activities.  For instance, the Veteran stated that he suffers from social isolation, irritability, and avoidance of crowds, and "difficulties relating to people."  With regard to his occupational history, the Veteran worked for the government, as a roofer and as a nurse after service.  He described his relationships with his coworkers and supervisors during these jobs as "good."  The Veteran most recently worked as a counselor for 25 years.  His relationship with his supervisor was "fair" and his relationship with his co-workers was "good."  He resigned in August 2006 due to his PTSD symptoms.  The Veteran claimed that he was "mentally incapable of working." 

On mental status examination, the Veteran's orientation was within normal limits.  His appearance and hygiene were appropriate.  His behavior was also appropriate.  His affect was anxious.  An affect and mood examination indicated a depressed mood, which occurs several times per month for 1 to 2 hours.  The examination also indicated impaired impulse control, unprovoked irritability, and periods of violence that affects motivation by limiting social contact and that affects mood by causing stress with family and subsequent feelings of guilt.  The VA examiner noted that communication, speech, and concentration are within normal limits.  The Veteran reported panic attacks that occur less than once per week.  The examiner found no evidence of suspiciousness, delusions, hallucinations or obsessive rituals.  Furthermore, the Veteran's thought process was appropriate.  He was able to read and understand directions.  He did not exhibit slowness of thought nor did he appear confused.  Suicidal and homicidal ideation was also not present.  

The diagnosis was PTSD with a GAF score of 55-60.  The examiner noted that the Veteran is mentally capable of managing benefit payments, but intermittently unable to perform daily activities because of increasing emerging PTSD symptoms.  He also concluded that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily, with routine behavior, self-care, and conversation normal due to symptoms such as depressed mood, anxiety, chronic sleep impairment, impaired impulse control, disturbances in motivation and mood, and difficulty in establishing and maintaining effective relationships.  

The Veteran was seen by a VA provider from May 2009 to December 2009.  He complained of nightmares, irritability and remote panic attacks.  He stated that he works out at a gym several days a week, but has only one friend other than his wife.  Mental status examinations reveal that the Veteran was alert and attentive.  He was oriented in time, person, and place.  He was cooperative, reasonable and groomed.  His speech was normal and his language and memory were intact.  His affect was anxious, yet his thought process, and thought content was normal.  The Veteran's insight and judgment were also good.  The VA providers found no evidence of hallucinations, delusions, obsessive rituals, or suicidal or violent ideation.  He was assigned GAF scores ranging from 52-58. 

After a review of all the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Throughout the appeal period, the Veteran's PTSD resulted in a depressed mood, anxiety, chronic sleep impairment and panic attacks that occur less than once a week.  These symptoms are of similar duration, frequency, and severity of those described in the 30 percent rating.  The Veteran does not exhibit symptoms associated with the higher 50 percent disability rating, such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; or impaired abstract thinking.  

Furthermore, the Veteran appears to have good relationships with his family members and co-workers.  During the February 2009 VA examination, the Veteran reported that his relationship with his wife is "loving" and that his relationships with his children are "good."  He also described his relationships with his past supervisors and co-workers as "good."  Based on the foregoing, there is no evidence that the Veteran's occupational and social impairment results in reduced reliability and productivity beyond that contemplated for a 30 percent rating. 

The VA examiner noted that the Veteran has disturbances in motivation and mood, and difficulty in establishing and maintaining effective relationships; two symptoms listed in the criteria for a 50 percent rating.  However, the 30 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.  As stated above, the Veteran does not exhibit occupational and social impairment with reduced reliability and productivity. 

As the criteria for the next, higher, 50 percent rating are not met, it logically follows that the criteria for an even higher rating of 70 and 100 percent are likewise not met.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the February 2009 VA examination, the Veteran reported that resigned from his job due to his PTSD symptoms.  He claimed that he was "mentally incapable of working."  
The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  The Veteran should also be provided with the appropriate VA examination to address this issue.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2. The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected PTSD to engage in any type of full-time employment, and whether, in the examiner's opinion, the service-connected PTSD is of such severity to result in unemployability during the appeal period.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected PTSD on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3. After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in

 an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


